            Case 1:21-mc-00177-ALC Document 9 Filed 03/11/21 Page 1 of 1



                                                                                         March 11, 2021
                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA, et
 al., ex rel. CHRIS PURCELL and                  Misc. Case No.: 1:21-mc-00177
 KIMBERLY GROOME.

                  Plaintiffs,                    Issuing Case No: 2:17-cv-03523MAK (E.D.
                                                 PA)
                  v.

 GILEAD SCIENCES, INC.,
                  Defendant.



   [PROPOSED] ORDER WITHDRAWING MOTION TO COMPEL COMPLIANCE
          WITH THIRD-PARTY SUBPOENA WITHOUT PREJUDICE



          Having considered Relators’ Notice of Withdrawal of the Motion to Compel Compliance

with Third-Party Subpoena, it is hereby ORDERED that Relators’ Motion to Compel

Compliance with Third-Party Subpoena is WITHDRAWN and terminated without prejudice to

refile.



IT IS SO ORDERED.




      March 11, 2021
Date:___________________
                                                          Hon. Andrew L. Carter, Jr.
                                                          United States District Court Judge
